DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5 and 7 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/22 and 8/31/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “the antenna element is mounted on at least a part of a region being on the one main surface of the circuit board and protruding from the other main surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “A substrate with an antenna comprising” is indefinite, since it’s unclear which of the substrate and antenna is being defined. 
Claim 1 reciting “an area of the one main surface of the dielectric layer is larger than an area of the other main surface” is indefinite, since it’s unclear whether these two instances of “an area” are related. For purposes of examination, this clause will be interpreted as --an area of the one main surface of the dielectric layer is larger than another area of the other main surface--. 
Claim 1 reciting “the antenna element is mounted on at least a part of a region being on the one main surface of the circuit board and protruding from the other main surface” is indefinite, since this clause appears to NOT be commensurate with “an antenna element mounted on the one main surface of the circuit board” earlier recited. In other words, scope of “at least a part of a region” cannot be ascertained. Further, it’s unclear how the antenna element is “protruding from the other main surface” when the antenna element, e.g. 21 in Fig. 1, is disposed on a main surface A of dielectric layer 31 of PCB 11, where the dielectric layer 31 protrudes from the other main surface B including a base material layer 32 of the PCB. Hence, for purposes of examination, this indefinite clause will be interpreted as --the antenna element is mounted on a region being on the one main surface and the circuit board protruding from the other main surface including a base layer--. 
Claims 2-3, 5 and 7 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable substrate (antenna). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Tiezzi” (US 2008/0266178). 
Claim 1: As best understood, Tiezzi discloses a substrate with an antenna comprising: 
a dielectric layer L2 (Fig. 9B reproduced below, ¶ [0076]) having one main (top) surface A and another main (bottom) surface B; and 
an antenna element 2 mounted on the one main surface of the dielectric layer, wherein 
when viewed from a thickness direction, an area of the one main surface of the dielectric layer is larger than an area of the other main surface (see Fig. 9B), and 
the antenna element is mounted on at least a part of a region being on the one main surface of the dielectric layer and protruding from the other main surface (see Fig. 9B).

    PNG
    media_image1.png
    260
    295
    media_image1.png
    Greyscale

Tiezzi fails to expressly teach the dielectric layer being a circuit board. 
However, Tiezzi teaches in ¶ [0016], “Others advantageous features are considered in the other embodiments described herein and as recited in the claims. For instance, the use of specific dielectric layers allows an optimized radiation at low elevation angles and further reduces the size of the antenna.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Tiezzi’s dielectric layer as a circuit board, in order to allow an optimized radiation at low elevation angles and further reduces the size of the substrate (antenna). 
 
Claim 5: Tiezzi discloses the substrate with the antenna according to Claim 1, wherein the circuit board includes a dielectric layer L2 configuring the one main surface and the other main surface (see Fig. 9B).

Allowable Subject Matter
Claims 2-3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiozaki (US 10446919)
Kobuke (US 2019/0089044)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845